DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a device having among others, connection pads disposed on the side surface of the display panel and connected to the panel pads; and a circuit board disposed on the side surface of the display panel, the circuit board including lead signal lines directly bonded to the connection pads, wherein the connection pads include: a first connection pad; a second connection pad disposed on the first connection pad; and a third connection pad disposed on the second connection pad, the first connection pad is in contact with corresponding one of the panel pads, and the third connection pad is directly bonded to corresponding one of the lead signal lines as recited in claim 1; a connection pad disposed on the pad area; and a circuit board disposed on the connection pad, wherein the display panel includes at least one panel pad adjacent to the pad area, the connection pad is connected to the at least one panel pad, the circuit board includes a lead signal line directly bonded to the connection pad, the connection pad includes: a first connection pad; a second connection pad disposed on the first connection pad; and a third connection pad disposed on the second connection pad, the first connection pad is in contact with the at least one panel pad, and the third connection pad is directly bonded to the lead signal line as recited in claim 10.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (8907327) discloses a display device having a display panel.
Kim (9871899) discloses a display device having connection pads.
Jung (9190459) discloses an OLED having connection pads.
Koo (8624243) discloses a display panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813